Citation Nr: 1614042	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability, claimed as cardiomyopathy, to include as secondary to asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2010 and November 2012 at hearings in Washington, D.C. Transcripts of those proceedings are of record.

An April 2011 Board decision declined to reopen the issue of entitlement to service connection for a heart disability.  In a May 2013 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  In March 2014, the Board reopened the issue and remanded the claim for further development.  In January 2015 the Board denied the Veteran's claim for service connection.  The Veteran appealed the Board's decision to the Court, which in a January 2016 order, granted the parties' joint motion for remand, vacating the Board's January 2015 decision and remanding the case for compliance with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2016 joint motion for remand, the parties determined that: "the Board failed to address relevant evidence of record regarding provide an adequate statement of reasons or bases as to whether the September 2014 Department of Veterans Affairs (VA) examination report was probative."  The JMR noted that "the September 2014 examiner opined that '[a]sbestosis can be a cause of right sided heart failure due to pulmonary hypertension as noted in the 6/2008 report by Carl Green, MD but [Appellant] ha[d] not been diagnosed with right sided heart failure or pulmonary hypertension.'" The JMR also noted that an October 17, 2002, Cardiac Catheterization Report from the Miami Heart Institute and Medical Center noted that the Veteran was diagnosed with pulmonary hypertension and an Inpatient Preoperative Anesthesia Evaluation from the Mount Sinai Medical Center and Miami Heart Institute dated October 21, 2002, included a medical history of pulmonary hypertension.  Thus, a new examination is required to address the identified inconsistencies.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Additionally, the most recent VA treatment records of record are dated May 2013.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any VA treatment records generated since May 2013 that pertain to the Veteran. 

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that any identified cardiac condition (1) was caused by his asbestosis or (2) has been aggravated by his asbestosis.  

If the examiner finds that the Veteran has a cardiac condition that was not caused by his asbestosis but has been aggravated by it, then he/she should state the baseline level of severity of the condition, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the asbestosis.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should consider and address the September 2014 VA opinion as well the October 17, 2002, Cardiac Catheterization Report from the Miami Heart Institute and Medical Center, and the Inpatient Preoperative Anesthesia Evaluation from the Mount Sinai Medical Center and Miami Heart Institute dated October 21, 2002.

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

